DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth within the office action sent on 12/1/2020 is hereby withdrawn. Claims 1-23 will be examined below. (NOTE: Reason being is Sun discloses art recognized equivalents for alcohol and mixing solvents, thus it is not a burden to the examiner, as the different solvents are known within the art as being equivalents.)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 16, 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2009/0087362), and as evidence by ViaVattine (US 2007/0202394).
As to claim 1, Sun discloses a method for preparing a composite cathode active material ([0023], a method for preparing a cathode active material coated with a fluorine compound for lithium secondary batteries), the method comprising: Preparing a coating mixture by mixing a lithium metal oxide, an alcohol and an electrolyte solution ([0048], mixing a fluorine (F) compound with an element precursor in an aqueous solution, NOTE: the fluorine compound is a lithium salt see [0045] LiF; the fluoride compound in the elemental precursor uses alcohol as a solvent, see [0050]-[0051], the alcohol can be methanol, ethanol, isopropanol, ethylene glycol, or butyl glycol); separating the lithium metal oxide from the coating mixture to obtain a pre-
The reason the rejection is a 103 type rejection and not a 102 type rejection is while Sun discloses the use of alcohols and other alcohols that are considered electrolyte, Sun does not discloses using more than one of the solvents at a time. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use more than one solvent as a mere combine prior art elements according to known methods to yield predictable (see MPEP 2143 I (A)). In addition, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (see MPEP 2144.06 I). 
As to claim 2, Sun discloses wherein the alcohol is a linear or branched C1-C10 alcohol ([0051] and [0054]).
As to claim 3, Sun discloses wherein, the mixing the lithium metal oxide, the alcohol, and the electrolyte solution is performed at a temperature of 10 degrees Celsius to 70 degrees prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 6, Sun discloses further comprising heat-treating the pre-coated lithium metal oxide ([0057] and [0024]). 
As to claim 7, Sun discloses wherein the heat-treating is performed at a temperature of 400 degrees Celsius to about 800 degrees Celsius for 1 to 15 hours ([0057] and [0024]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 8, Sun discloses wherein the composite cathode active material ([0048] and [0009]) comprises: a core comprising a lithium metal oxide ([0009] and [0012]-[0013]) and a coating layer on the core ([0009], coated with a fluorine compound), the lithium metal oxide including two or more transitional metals including nickel (Ni) ([0012]-[0013]) an amount of Ni in one more of the two or more transition metals being about 0.65 or greater ([0012]-[0013]) and the coating layer comprising LiF ([0009]-[0010]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 9, Sun does not specifically state wherein, a resistance of the composite cathode active material is lower than that of the core. However, Sun discloses the same structure as the instant claimed invention (see claim 8 above) thus, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent (see MPEP 2112.01). 
As to claim 16, Sun does not specifically state wherein, a thickness of the coating layer is about 2 nm to about 500 nm. However, Sun discloses wherein, the percent of weight of the coating material is a result effective variable, if the coating elements is to little the coating effects are not exhibited and if the coating amount is in excess weight the coating element causes a reduction in the capacity and energy density of the battery ([0056]). Thus as the weight of the coating element LiF is directly correlated to the thickness of the coating element through density it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the thickness of the coating layer as a result effective variable or optimize the thickness through routine experimentation (see MPEP 2144.05 II A and B). 
As to claim 18, Sun discloses wherein, the lithium metal oxide is represented by Formula 1:
Formula 1  
Li1+a[Ni1-xMx]O2-bXb
wherein, in Formula 1, 0≤a≤0.2, 0.01≤b≤0.1, 0.01≤x≤0.35;
M is at least one selected from Al, Co, Mn, Mg, Zn, Fe, Cr, Ga, Mo, W, Ti, Sc, V, Cr, Fe, B, Si, Ga, Ge, As, Zr, Ru, Rh, Pt, Ag and Sn; and X is F or S ([0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 19, Sun discloses wherein, the lithium metal oxide is represented by Formula 2:
Formula 2
Li1+a[Ni1-x-yCoxM’y]O2-bXb 

M is at least one selected from Al, Co, Mn, Mg, Zn, Fe, Cr, Ga, Mo, W, Ti, Sc, V, Cr, Fe, B, Si, Ga, Ge, As, Zr, Ru, Rh, Pt, Ag and Sn; and X is F or S ([0013]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 20, Sun discloses wherein, the lithium metal oxide is represented by Formula 3:
Formula 3
Li1+a[Ni1-x-yCoxMny]O2-bXb 
wherein, in Formula 3, 0≤a≤0.2, 0.01≤b≤0.1, 0.01≤x≤0.35, 0.1≤y≤0.35, 0.65≤1-x-y≤0.95;
X is F or S ([0013]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 22, Sun discloses a cathode comprising the composite cathode active material prepared by the method of claim 1 ([0009] and [0044]). 
As to claim 23, Sun discloses, a lithium battery comprising the cathode of claim 22 ([0009], [0044] and [0070]-[0074]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Suzuki (US 2003/0087160).
As to claim 4, Sun discloses wherein, the fluorine compound is a fluorine lithium salt ([0010]) and wherein other fluorine compounds can be used ([0010]). However, Sun is silent to wherein the fluorine-containing lithium salt is at least one selected from LiPF6, LiBF4, LiSbF6 and LiAsF6. Suzuki a battery ([0012]) wherein, LiF, LiPF6, LiBF4, and LiAsF6 are art recognized .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Leitner (US 2011/0318651).
As to claim 5, Sun discloses wherein the solvent can be butylene glycol ([0051] and [0055]). However, Sun is silent to wherein the electrolyte comprises propylene carbonate, ethylene carbonate or diethylene glycol. Leitner discloses a lithium ion battery ([0003], [0004], [0010], [0011] and [0056]) wherein nonaqueous solvents can be selected from customary solvents which are known to those skilled in the art of solvents ([0056]), wherein butylene glycol, propylene carbonate, ethylene carbonate or diethylene glycol are disclosed ([0056]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use one of the solvents from Leitner within Sun as a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (B)). 
Claims 10, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 8 above, and further in view of Lee (US 2014/0363741).
As to claim 10, Sun is silent to wherein, the coating layer further comprises a carbonaceous material. Lee discloses a positive electrode active material for lithium secondary batteries ([0008] and [0009]) wherein, the electrode active material has a core of particles consisting of oxide metals ([0022]) and a conductive carbon coating is applied to 
As to claim 11, Sun is silent to wherein, the coating layer further comprises amorphous carbon. Lee discloses a positive electrode active material for lithium secondary batteries ([0008] and [0009]) wherein, the electrode active material has a core of particles consisting of oxide metals ([0022]) and a conductive carbon coating is applied to the electroactive material ([0029]) wherein the conductive carbon coating is amorphous carbon ([0030]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add the conductive carbon coating to Sun from Lee because the conductive carbon coating enhances electrical conductivity and improves rate capacity ([0029], Lee). 
As to claim 13, Sun discloses wherein, the coating layer has a first coating layer (a cathode active material coated with a fluorine compound powder. [0008]) and the first coating layer comprising the LiF (the fluorine compound is at least one compound selected from... LiF, [0010]). However, Sun is silent to wherein, coating layer has a multi-layer structure comprising a second coating layer, the second coating layer comprising a carbonaceous material. Lee discloses a positive electrode active material for lithium secondary batteries ([0008] and [0009]) wherein, the electrode active material has a core of particles consisting of oxide metals ([0022]) and a conductive carbon coating is applied to the electroactive material ([0029]). It would have been obvious to one of ordinary skill within the art at the time of the effective 
As to claim 17, Sun as modified by Lee discloses wherein, a thickness of the second coating layer is about 1 nm to about 100 nm (about 10 nm, [0067]; Lee). 
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 8 above, and further in view of Okita (US 2015/0044552).
As to claim 12, Sun is silent to wherein, the coating layer comprises LiF and a carbonaceous material in a single layer. Okita discloses a secondary battery ([0009]) comprising a positive electrode ([0011]) which a film is formed on the positive electrode ([0011]) wherein the film comprises a film forming material and a metal halide particle ([0016]) wherein the film forming material is a carbon material ([0020]-[0020]) and the metal halide particles are lithium fluoride (LiF, [0022]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the carbon material from Okita within the LiF layer as within Okita because the use of the carbon permits the film to sufficiently hold electrolyte solution, so lithium ions are smoothly transferred and electron conductivity is also increased, thereby improving output characteristics ([0020], Okita). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 8 above, and further in view of Song (US 2015/0228970).
As to claim 14, Sun is silent to wherein, the coating layer is discontinuously disposed on the core. Song discloses a cathode active material ([0009]) including a core wherein a coating layer is formed on the core ([0016]) and wherein, the coating layer may completely coat .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as modified by Lee as applied to claim 15 above, and further in view of Song.
As to claim 15, Sun as modified by Lee are silent to wherein, the coating layer completely covers the core. Song discloses a cathode active material ([0009]) including a core wherein a coating layer is formed on the core ([0016]) and wherein, the coating layer may completely coat the core or may be formed in an island shape on a portion of the core ([0052]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the coating completely cover the core as within Song as a mere combining prior art elements according to known methods to yield predictable results i.e. a coating or obvious to try given a finite number of options i.e. completely cover or partially cover (see MPEP 2143 I A and E).
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 8 above, and further in view of Cho (US 2015/0243971).
As to claim 16, Sun is silent to wherein, a thickness of the coating layer is about 2 nm to about 500 nm. Cho discloses a lithium ion secondary battery including a positive active material ([0011]) wherein the positive electrode active material comprises a core comprising a transition 
As to claim 21, Sun is silent to wherein, the core is a secondary particle comprising a plurality of aggregated primary particles. Cho discloses a lithium ion secondary battery including a positive active material ([0011]) wherein the positive electrode active material comprises a core comprising a transition metal oxide ([0015]) with a coating layer including LiF ([0016]) wherein the lithium transition metal composite oxide core may be a secondary particle in which a plurality of primary particles are aggregated ([0027]) with a secondary particle diameter within the range of 5 to 15 microns ([0066]). It would have been obvious to one or ordinary skill within the art at the time of the effective filling date of the invention to use the core construction from Cho within Sun because when the average diameter of the secondary particle is within 5 to 15 microns a positive active material having high energy density per unit mass, e.g., high capacity, may be obtained ([0066], Cho). Additionally, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the core construction from Cho within Sun a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I A). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724